
	

114 HR 3048 IH: Community Financial Institution Exemption Act
U.S. House of Representatives
2015-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3048
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2015
			Mr. Williams (for himself and Mr. Lucas) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To provide an exemption from rules and regulations of the Bureau of Consumer Financial protection
			 for community financial institutions, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Community Financial Institution Exemption Act. 2.Exemption for community financial institutions Section 1022(b) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512(b)) is amended—
 (1)in paragraph (3), by amending the heading to read as follows: General exemptions; (2)by redesignating paragraph (4) as paragraph (5); and
 (3)by inserting after paragraph (3) the following:  (4)Specific exemption for community financial institutions (A)In generalCommunity financial institutions shall be exempt from all rules and regulations issued by the Bureau.
 (B)ExceptionThe Bureau may revoke an exemption provided under subparagraph (A) with respect to a specific rule or regulation and a specific class of community financial institutions if the Bureau makes a detailed, written finding that such class of community financial institutions has engaged in a pattern or practice of activities that have been detrimental to the interests of consumers and are of a type that the specific rule or regulation is intended to address.
						(C)Effective date; effect on prior rules
 (i)Effective dateThis paragraph shall take effect with respect to rules and regulations issued or modified after the date of enactment of this paragraph.
 (ii)Effect on prior rulesThis paragraph shall not prohibit the Bureau from modifying a rule or regulation issued prior to the date of enactment of this paragraph with respect to community financial institutions if the effect of such modification is to expand a current exemption or to reduce the costs and the regulatory burden associated with complying with such rule or regulation.
 (D)DefinitionFor purposes of this paragraph, the term community financial institution means an insured depository institution or credit union with less than $10,000,000,000 in consolidated assets..
			
